In this proceeding to validate petitions designating petitioners *685herein as candidates for election to the party positions of Assembly District Leaders, Male and Female respectively, of the Democratic party for the 27th Assembly District, Part A, Queens County, in the Primary Election to be held on June 18, 1968, petitioner Mary E. Phillips appeals from a judgment of the Supreme Court, Queens County, dated June 5, 1968, which dismissed the application as to her designating petition and declared that petition invalid. Judgment affirmed, without costs. No opinion. Leave is granted to appellant to appeal further to the Court of Appeals. Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.